                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                    Desc
                                                                           Main Document Page 1 of 31


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com                                           FILED & ENTERED
                                           3   NICHOLAS A. KOFFROTH (Bar No. 287854)
                                               nicholas.koffroth@dentons.com
                                           4   DENTONS US LLP                                                           FEB 26 2020
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924                           CLERK U.S. BANKRUPTCY COURT
                                                                                                                   Central District of California
                                           6   Proposed Attorneys for the Chapter 11 Debtors and                   BY gonzalez DEPUTY CLERK


                                           7   Debtors In Possession

                                           8                        UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9
                                               In re                                            Lead Case No. 2:18-bk-20151-ER
                                          10                                                    Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500




                                               VERITY HEALTH SYSTEM OF
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                                                Case No. 2:18-bk-20162-ER
                                          11   CALIFORNIA, INC., et al.,                        Case No. 2:18-bk-20163-ER
                                                                                                Case No. 2:18-bk-20164-ER
                                                       Debtors and Debtors In Possession.       Case No. 2:18-bk-20165-ER
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                                                Case No. 2:18-bk-20167-ER
                                          13                                                    Case No. 2:18-bk-20168-ER
                                                Affects All Debtors                            Case No. 2:18-bk-20169-ER
                                          14                                                    Case No. 2:18-bk-20171-ER
                                                Affects Verity Health System of                Case No. 2:18-bk-20172-ER
                                                 California, Inc.                               Case No. 2:18-bk-20173-ER
                                          15    Affects O’Connor Hospital                      Case No. 2:18-bk-20175-ER
                                                Affects Saint Louise Regional Hospital         Case No. 2:18-bk-20176-ER
                                          16    Affects St. Francis Medical Center             Case No. 2:18-bk-20178-ER
                                                Affects St. Vincent Medical Center             Case No. 2:18-bk-20179-ER
                                          17    Affects Seton Medical Center                   Case No. 2:18-bk-20180-ER
                                                Affects O’Connor Hospital Foundation           Case No. 2:18-bk-20181-ER
                                          18    Affects Saint Louise Regional Hospital
                                                 Foundation                                     Hon. Judge Ernest M. Robles
                                          19    Affects St. Francis Medical Center of          ORDER (1) APPROVING AUCTION SALE FORMAT
                                                 Lynwood Foundation                             AND BIDDING PROCEDURES, (2) APPROVING
                                          20    Affects St. Vincent Foundation                 PROCESS FOR DISCRETIONARY SELECTION OF
                                                Affects St. Vincent Dialysis Center, Inc.      STALKING HORSE BIDDER AND BID
                                          21    Affects Seton Medical Center Foundation        PROTECTIONS; (3) APPROVING FORM OF
                                                Affects Verity Business Services               NOTICE TO BE PROVIDED TO INTERESTED
                                          22    Affects Verity Medical Foundation              PARTIES; (4) SCHEDULING A COURT HEARING
                                                Affects Verity Holdings, LLC                   TO CONSIDER APPROVAL OF THE SALE TO THE
                                          23    Affects De Paul Ventures, LLC                  HIGHEST AND BEST BIDDER; AND (5)
                                                Affects De Paul Ventures - San Jose            APPROVING PROCEDURES RELATED TO THE
                                          24     Dialysis, LLC                                  ASSUMPTION OF CERTAIN EXECUTORY
                                                                                                CONTRACTS AND UNEXPIRED LEASES
                                          25               Debtors and Debtors In Possession.
                                                                                                Hearing:
                                          26                                                    Date: February 26, 2020
                                                                                                Time: 10:00 am
                                          27                                                    Place: Courtroom 1568, 255 E. Temple St., Los Angeles, CA

                                          28



                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49               Desc
                                                                           Main Document Page 2 of 31


                                           1            This matter coming before the Court on the motion [Docket No. 4069] (the “Motion”)1 of

                                           2   the above-captioned debtors and debtors in possession (the “Debtors”) for the entry of the Order,

                                           3   as applicable, pursuant to §§ 105(a), 363, and 365 of title 11 of the United States Code, 11 U.S.C.

                                           4   §§ 101, et seq. (the “Bankruptcy Code”),2 Rules 2002, 6004, 6006, 9007, and 9014 of the Federal

                                           5   Rules of Bankruptcy Procedure and Rules 6004-1(b) and 9013-1 of the Local Bankruptcy Rules

                                           6   of the United States Bankruptcy Court for the Central District of California (“LBR”): (a)

                                           7   approving a process by which interested parties may bid (a “Bid”) to purchase St. Francis

                                           8   Medical Center (“St. Francis”) and related assets (collectively, the “Purchased Assets”), including

                                           9   the assignment and assumption of Assumed Executory Contracts, together with the payment of

                                          10   Cure Costs (as such terms are defined in the Motion); (b) approving a process by which, at the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Debtors’ election, a stalking-horse bidder may be selected from among those parties making a
         DENTONS US LLP




                                          12   Bid, and bidding protections may be granted to such stalking horse bidder without further order of
            (213) 623-9300




                                          13   the Court; (c) setting bid procedures to establish guidelines for parties interesting in making initial

                                          14   Bids and overbids to such initial Bids; (d) if multiple Qualified Bids (as defined in the Motion)

                                          15   are received, scheduling an auction of the Purchased Assets; and (e) scheduling a sale hearing for

                                          16   the Court to approve the highest and best Qualified Bid. The Court, having found that (i) the

                                          17   Court has jurisdiction to consider the Motion and the relief requested therein pursuant to 28

                                          18   U.S.C. §§ 157 and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and

                                          19   1409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b), and (iv) notice of the Motion

                                          20   was sufficient under the circumstances and properly given; and it appearing that no other or
                                          21   further notice need be provided; and having considered the limited objection [Docket No. 4016]

                                          22   (the “Limited Objection”) filed by UnitedHealthcare Insurance Company (“United”), the

                                          23   reservation of rights [Docket No. 4108] filed by U.S. Bank National Association, as Series 2015

                                          24   Note Trustee and Series 2017 Note Trustee (“U.S. Bank”), the reservation of rights [Docket No.

                                          25   4119] filed by SEIU United Healthcare Workers-West (“SEIU-UHW”), the Debtors’ reply

                                          26   1
                                                Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                          27   Motion.
                                               2
                                          28    All references to “§” or “section” herein are to the Bankruptcy Code. All references to “Rules”
                                               are to the Federal Rules of Bankruptcy Procedure.

                                                                                                -2-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49           Desc
                                                                           Main Document Page 3 of 31


                                           1   [Docket No. 4132] (the “Reply”) thereto, and any other argument or evidence properly before the

                                           2   Court; and a hearing on the proposed Bidding Procedures as detailed in the Motion having been

                                           3   held (the “Hearing”); and after due deliberation the Court having determined that the relief

                                           4   requested in the Motion with respect to the proposed Bidding Procedures is in the best interests of

                                           5   the Debtors, their estates, and their creditors; and for the reasons set forth in the Court’s Order

                                           6   Setting Briefing Schedule to Determine Whether Strategic Global Management Should Be

                                           7   Disqualified from Participating in the Auction [Docket No. 4161] (the “Scheduling Order”) and

                                           8   the tentative ruling attached thereto as Exhibit A, which the Court adopts as its final ruling and

                                           9   which is incorporated herein by reference (the “Ruling”); and good and sufficient cause having

                                          10   been shown:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11            AND IT IS FURTHER FOUND AND DETERMINED THAT: 3
         DENTONS US LLP




                                          12            A.       The statutory and legal predicates for the relief requested in the Motion and
            (213) 623-9300




                                          13   provided for herein are §§ 105(a), 363, and 365, Rules 2002, 6004, 6006, 9007, and 9014, and

                                          14   LBR 6004-1(b) and 9013-1.

                                          15            B.       In the Motion, the Reply, and at the Hearing, the Debtors demonstrated that good

                                          16   and sufficient notice of the relief granted by this Order has been given and no further notice is

                                          17   required. A reasonable opportunity to object or be heard regarding the relief granted by this

                                          18   Order has been afforded to those parties entitled to notice pursuant to Bankruptcy Rule 2002 and

                                          19   all other interested parties.

                                          20            C.       The Debtors’ proposed Procedures Notice, Cure Notice, the Auction, the Auction
                                          21   Procedures, and the hearing to approve the sale of the Purchased Assets (the “Sale Hearing”) are

                                          22   appropriate and reasonably calculated to provide all interested parties with timely and proper

                                          23   notice, and no other or further notice is required.

                                          24

                                          25

                                          26   3
                                                   The findings and conclusions set forth herein constitute the Court’s findings of fact and
                                          27       conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
                                                   pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact
                                          28       constitute conclusions of law, they are adopted as such. To the extent that any of the
                                                   following conclusions of law constitute findings of fact, they are adopted as such.

                                                                                                -3-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49              Desc
                                                                           Main Document Page 4 of 31


                                           1            D.       The Bidding Procedures substantially in the form attached hereto as Exhibit “1”

                                           2   are fair, reasonable, and appropriate and are designed to maximize the recovery from the Sale of

                                           3   the Purchased Assets.

                                           4            E.       The Break-Up Fee is reasonably calculated to: (1) attract or retain a potentially

                                           5   successful bid; (2) establish a bid standard or minimum for other bidders to follow; and (3) attract

                                           6   additional bidders. Accordingly, in light of the foregoing, the size and nature of the Sale, and the

                                           7   efforts that would be expended by a Stalking Horse Purchaser, the Break-Up Fee is reasonable

                                           8   and appropriate.

                                           9            F.       The procedures for assumption and assignment of Assumed Executory Contracts

                                          10   (the “Assumption and Assignment Procedures”) provided for herein and the Cure Notice are
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   reasonable and appropriate and consistent with the provisions of § 365 and Rule 6006. The
         DENTONS US LLP




                                          12   Assumption and Assignment Procedures and the Cure Notice have been narrowly tailored to
            (213) 623-9300




                                          13   provide an adequate opportunity for all non-debtor counterparties to the Assumed Executory

                                          14   Contracts to assert any Assumption Objection.

                                          15            G.       Entry of (i) this Order at this time and (ii) an order approving the Sale (the “Sale

                                          16   Order”) after the Sale Hearing is in the best interests of the Debtors, their estates and creditors,

                                          17   and all other parties in interest.

                                          18            NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

                                          19            1.       The Motion is GRANTED as set forth herein.

                                          20            2.       The Limited Objection is hereby SUSTAINED. The Debtors shall provide United
                                          21   an irrevocable designation with respect to the assumption and assignment of United’s contracts

                                          22   related to the Sale within 48 hours of the conclusion of the Auction. If no Auction is held, the

                                          23   Debtors shall provide United such irrevocable designation by no later than April 9, 2020, at 10:00

                                          24   a.m. (prevailing Pacific Time).

                                          25            3.       The rights of U.S. Bank and SEIU-UHW are preserved as set forth in the Ruling.

                                          26            4.       Except as set forth in the Scheduling Order, any other objections to the relief
                                          27   requested in the Motion, insofar as it related to this Order, that have not been resolved herein,

                                          28   withdrawn, waived or settled are overruled.


                                                                                                 -4-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49            Desc
                                                                           Main Document Page 5 of 31


                                           1            5.       The Bidding Procedures attached hereto as Exhibit “l” are APPROVED.

                                           2            6.       The Debtors, in their discretion, after consultation with the Committee, and with

                                           3   the prior consent of the Prepetition Secured Creditors,4 are authorized to designate a Qualified

                                           4   Bidder as the “Stalking Horse Bidder” and award stalking horse protections, including a break-up

                                           5   fee and expense reimbursement in an amount not to exceed in the aggregate 2.5% of the proposed

                                           6   Purchase Price under such Qualified Bidder’s Qualified APA (the “Break-Up Fee”). The Debtors

                                           7   shall have no obligation to designate any Qualified Bidder as the Stalking Horse Bidder. The

                                           8   award of stalking horse protection may occur without further notice (other than an announcement

                                           9   to Potential Bidders no later than the commencement of the Auction) or order of the Court. If

                                          10   such designation is made, unless the Debtors receive a higher or better bid prior to the Auction,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   the Opening Bid at the Auction shall be the Bid of the Qualified Bidder that has been designated
         DENTONS US LLP




                                          12   as the Stalking Horse Bidder.
            (213) 623-9300




                                          13            7.       The Break-Up Fee is APPROVED. Any Break-Up Fee, to the extent payable,

                                          14   shall only be paid from the cash proceeds received by the Debtors at the closing of a Sale with a

                                          15   Qualified Bidder other than the Stalking Horse Bidder.

                                          16            8.       The Bid Deadline shall be April 3, 2020 at 5:00 p.m. (prevailing Pacific Time).

                                          17            9.       Any party with a valid, properly perfected prepetition or post-petition security

                                          18   interest in any of the Purchased Assets may credit bid (any such bid, a “Credit Bid” and any party

                                          19   submitting a Credit Bid, each a “Credit Bidder”) for such Purchased Assets in connection with the

                                          20   Sale in accordance with and pursuant to § 363(k), except as otherwise limited by the Court for
                                          21   cause; provided however, that no Credit Bidder may Credit Bid unless (x) all secured creditors

                                          22   with a valid and perfected security interest in the Purchased Assets subject to the Credit Bid that

                                          23   rank equal or senior to the security interest of the Credit Bidder in the Purchased Assets consent

                                          24   in writing to such Credit Bid or (y) the Credit Bid expressly provides for the payment in full in

                                          25   cash at the closing on account of the Purchased Assets subject to valid and perfected security

                                          26
                                          27
                                               4
                                                As such term is defined in the Final Order (I) Authorizing Postpetition Financing, (II)
                                               Authorizing Use of Cash Collateral, (III) Granting Liens and Providing Superpriority
                                          28   Administrative Expense Status, (IV) Granting Adequate Proection, (V) Modifying Automatic
                                               Stay, and (VI) Granting Related Relief (the “Final DIP Order”).

                                                                                                -5-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                 Desc
                                                                           Main Document Page 6 of 31


                                           1   interests in the Purchased Assets that are equal or senior in rank to the security interests of the

                                           2   Credit Bidder. Nothing in this Order or the exhibits hereto shall limit the rights of any party in

                                           3   interest to seek relief from this Court related to the right or alleged right of any creditor to

                                           4   exercise a Credit Bid for any of the Purchased Assets.

                                           5            10.      The Debtors, after consultation with the Official Committee of Unsecured

                                           6   Creditors and the Prepetition Secured Creditors (collectively, the “Consultation Parties”), shall

                                           7   determine, in their reasonable discretion, whether a Bid has satisfied each of the Bid

                                           8   Requirements.        One business day prior to the Auction, the Debtors shall determine, after

                                           9   consultation with the Consultation Parties, whether any submitted bids constitute Qualified Bids.

                                          10            11.      If any Bids are designated as Qualified Bids, the Auction shall be held on April 7,
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   2020, at 10:00 a.m. (prevailing Pacific Time) at the offices of Dentons US LLP, 601 South
         DENTONS US LLP




                                          12   Figueroa Street, Suite 2500, Los Angeles, CA 90017, or at such other location as shall be
            (213) 623-9300




                                          13   identified in a notice filed with the Bankruptcy Court at least twenty-four (24) hours before the

                                          14   Auction, pursuant to the Auction Procedures set forth in the Bidding Procedures.

                                          15            12.      At the Auction, each Qualified Bidder shall be required to confirm that it has not

                                          16   engaged in any collusion with respect to the bidding or the sale, and the Auction shall be

                                          17   conducted openly and transcribed (with the Consultation Parties, and their respective legal and

                                          18   financial advisors, permitted to attend). Upon the conclusion of the Auction (if such Auction is

                                          19   conducted), the Debtors, in the exercise of their reasonable, good-faith business judgment and

                                          20   after consultation with the Consultation Parties, shall identify (i) the Winning Bid, which is the
                                          21   highest and best Qualified Bid submitted at the Auction; and (ii) the next highest and best

                                          22   Qualified Bid (the “Back-Up Bid” and the party submitting the Back-Up Bid, the “Back-Up

                                          23   Bidder”).      Each of the Winning Bidder and the Back-Up Bidder shall execute a definitive

                                          24   Qualified Bid conformed to the provisions of the Winning Bid and the Back-Up Bid, as

                                          25   applicable, as soon as practicable, but in no event later than prior to the Sale Hearing.

                                          26            13.      The Sale Hearing shall be held on April 9, 2020, at 10:00 a.m. (prevailing
                                          27   Pacific Time) before this Court, the U.S. Bankruptcy Court for the Central District of California,

                                          28   255 E. Temple St., Los Angeles, California 90012. Any objections to the Sale (other than an


                                                                                                -6-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49              Desc
                                                                           Main Document Page 7 of 31


                                           1   Assumption Objection (defined herein) which shall be governed by the procedures set forth

                                           2   below) (a “Sale Objection”), must: (i) be in writing; (ii) comply with the Rules and the LBRs;

                                           3   (iii) set forth the specific basis for the Sale Objection; (iv) be filed with the Court, 255 E. Temple

                                           4   St., Los Angeles, California 90012, together with proof of service, April 8, 2020, at 5:00 p.m.

                                           5   (prevailing Pacific Time) (the “Sale Objection Deadline”); and (v) be served, so as to be actually

                                           6   received on or before the Sale Objection Deadline, upon (i) counsel to the Debtors: Dentons US

                                           7   LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017 (Attn: Tania M. Moyron

                                           8   (tania.moyron@dentons.com)); (ii) the Debtors’ Investment Banker: Cain Brothers, a division of

                                           9   KeyBanc Capital Markets, 1 California Street, Suite 2400, San Francisco, CA 94111 (Attn: James

                                          10   Moloney (jmoloney@cainbrothers.com)); (iii) counsel to the Official Committee of Unsecured
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Creditors: Milbank, Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd Floor, Los
         DENTONS US LLP




                                          12   Angeles, CA 90067 (Attn: Gregory A. Bray (gbray@milbank.com)); (iv) counsel to the Master
            (213) 623-9300




                                          13   Trustee and Series 2005 Bond Trustee: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One

                                          14   Financial      Center,    Boston,   MA   02111   (Attn:   Daniel     S.   Bleck   and   Paul   Ricotta

                                          15   (dsbleck@mintz.com, pricotta@mintz.com)); (v) counsel to the Series 2015 Notes Trustee:

                                          16   McDermott Will & Emergy LLP, 444 West Lake Street, Suite 4000, Chicago, IL 60606 (Attn:

                                          17   Nathan F. Coco and Megan Preusker (ncoco@mwe.com; mpreusker@mwe.com)); (vi) counsel to

                                          18   the Series 2017 Notes Trustee: Maslon, LLP, 3300 Wells Fargo Center, 90 South Seventh Street,

                                          19   Minneapolis, MN 55402 (Attn: Clark Whitmore (clark.whitmore@maslon.com)); and (vii)

                                          20   counsel to the MOB Lenders: Jones Day, 250 Vesey Street, New York, NY 10281 (Attn: Bruce
                                          21   Bennett,        Benjamin       Rosenblum,     and      Peter       Saba     (bbennett@jonesday.com,

                                          22   brosenblum@jonesday.com, psaba@jonesday.com)) (collectively, the “Notice Parties”). If a Sale

                                          23   Objection is not filed and served on or before the Sale Objection Deadline, the objecting party

                                          24   may be barred from objecting to the Sale and may not be heard at the Sale Hearing, and this Court

                                          25   may enter the Sale Order without further notice to such party. Replies to any Sale Objections

                                          26   may be presented at the Sale Hearing.
                                          27            14.      The Sale Hearing may be adjourned from time to time without further notice to

                                          28   creditors or parties in interest other than by announcement of the adjournment in open court on


                                                                                                -7-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49               Desc
                                                                           Main Document Page 8 of 31


                                           1   the date scheduled for the Sale Hearing, and the Debtors shall have the exclusive right, in the

                                           2   exercise of their fiduciary obligations and business judgment, and after consultation with the

                                           3   Consultation Parties, to cancel the Sale at any time subject to, and in accordance with, the terms

                                           4   of this Order.

                                           5            15.      The following forms of notice are approved: (a) the Procedures Notice, in the form

                                           6   substantially similar to that attached hereto as Exhibit “2” and (b) the Cure Notice, in the form

                                           7   substantially similar to that attached hereto as Exhibit “3.”

                                           8            16.      The Debtors shall file with the Court and serve a copy of this Order and the

                                           9   Procedures Notice by first class mail, postage prepaid, on the Notice Parties and all parties that

                                          10   the Debtors are required to serve pursuant to LBR 6004-1(b)(3) and the Order Granting
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Emergency Motion of Debtors for Order Limiting Scope of Notice [Docket No. 132] not later than
         DENTONS US LLP




                                          12   February 26, 2020.
            (213) 623-9300




                                          13            17.      The Debtors shall file with the Court and serve the Cure Notice (along with a copy

                                          14   of this Bidding Procedures Order) upon each counterparty to the Assumed Executory Contracts

                                          15   by no later than March 13, 2020. The Cure Notice shall state (i) the date, time, and place of the

                                          16   Sale Hearing, and (ii) the date by which any Assumption Objection must be filed and served. The

                                          17   Cure Notice also will identify the amounts, if any, that the Debtors believe are owed to each

                                          18   counterparty to an Assumed Executory Contract in order to cure any defaults that exist under such

                                          19   contract (the “Cure Amounts”).

                                          20            18.      To the extent there are any contracts added to the list of contracts to be assumed by
                                          21   the Winning Bidder pursuant to the Winning Bid APA selected at the Auction, this Order

                                          22   constitutes authority to assume and assign that contract to the Winning Bidder pursuant to § 365;

                                          23   each such contract will be listed on an exhibit to the Winning Bid APA, and shall be reflected in a

                                          24   separate Cure Notice, which is to be filed and served by overnight delivery by the Debtors within

                                          25   seven (7) days of the conclusion of the Auction and announcement of the Winning Bidder.

                                          26            19.      The inclusion of a contract, lease, or other agreement on the Cure Notice shall not
                                          27   constitute or be deemed a determination or admission by the Debtors and their estates or any

                                          28   other party in interest that such contract, lease, or other agreement is, in fact, an executory


                                                                                                 -8-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49              Desc
                                                                           Main Document Page 9 of 31


                                           1   contract or unexpired lease within the meaning of the Bankruptcy Code, and any and all rights

                                           2   with respect thereto shall be reserved.

                                           3            20.      If any counterparty to an Assumed Executory Contract wishes to file an

                                           4   Assumption Objection, such counterparty must file and serve it so as to be actually received by

                                           5   the Notice Parties by no later than: (i) April 3, 2020, at 5:00 p.m. (prevailing Pacific Time), (ii)

                                           6   such later date otherwise specified in the Cure Notice, or (iii) solely with respect to those

                                           7   counterparties to Assumed Executory Contracts who are not initially served with a Cure Notice,

                                           8   seven (7) days after service by overnight mail of such Cure Notice (the “Assumption Objection

                                           9   Deadline”). The Court will make any and all determinations concerning adequate assurance of

                                          10   future performance under the Assumed Executory Contracts pursuant to §§ 365(b) and (f)(2) of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   the Bankruptcy Code at the Sale Hearing.
         DENTONS US LLP




                                          12            21.      To the extent the Assumed Executory Contract counterparty wishes to object to the
            (213) 623-9300




                                          13   Cure Amount, if any, set forth in the Cure Notice, its Assumption Objection must set forth with

                                          14   specificity each and every asserted default in any executory contract or unexpired lease and the

                                          15   monetary cure amount asserted by such counterparty to the extent it differs from the amount, if

                                          16   any, specified by the Debtors in the Cure Notice.

                                          17            22.      Any counterparty to an Assumed Executory Contract that fails to timely file and

                                          18   serve an objection to the Cure Amounts shall be forever barred from asserting that a Cure

                                          19   Amount is owed in an amount in excess of that set forth in the Cure Notice.

                                          20            23.      If a contract or lease is assumed and assigned pursuant to Court order, then except
                                          21   for Disputed Cure Amounts (as defined herein), the Assumed Executory Contract counterparty

                                          22   shall receive no later than three (3) business days following the closing of the Sale, the Cure

                                          23   Amount, if any, as set forth in the Cure Notice. All Cure Amounts will be funded in accordance

                                          24   with the terms and conditions of the Winning Bid APA.

                                          25            24.      Assumption Objections (including those related to adequate assurance of future

                                          26   performance) will be resolved by the Court at the Sale Hearing. In the event that the Debtors and
                                          27   the counterparty cannot resolve the Cure Amount, such dispute may be resolved by the Court at

                                          28   the Sale Hearing or such later date as may be agreed to or ordered by the Court. The Debtors


                                                                                                 -9-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 10 of 31


                                           1   shall segregate from the sale proceeds any disputed Cure Amounts that are required to be paid by

                                           2   the Debtors under the asset purchase agreement (“Disputed Cure Amounts”) pending the

                                           3   resolution of any such disputes by the Court or mutual agreement of the parties.

                                           4            25.      The Winning Bidder shall be responsible for satisfying any requirements regarding

                                           5   adequate assurance of future performance that may be imposed under § 365(b) in connection with

                                           6   the proposed assignment of any Assumed Executory Contract, and the failure to provide adequate

                                           7   assurance of future performance to any counterparty to any Assumed Executory Contract shall

                                           8   not excuse the Winning Bidder from performance of any and all of its obligations pursuant to the

                                           9   Winning Bid APA.

                                          10            26.      Except to the extent otherwise provided in the Winning Bid APA, the Debtors and
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   their estates shall be relieved of all liability under the Assumed Executory Contracts accruing or
         DENTONS US LLP




                                          12   arising after the assumption and assignment of such contracts pursuant to § 365(k).
            (213) 623-9300




                                          13            27.      All proceeds of the Sale of the Purchased Assets shall be paid by the Winning

                                          14   Bidder to the Debtors and such proceeds shall be deposited in accordance with paragraph 4 of the

                                          15   Final DIP Order, and all liens, claims, interests and encumbrances on the Purchased Assets sold

                                          16   pursuant to the Sale shall attach to the proceeds of the Sale with the same force, effect, validity

                                          17   and priority as such liens, claims, interests and encumbrances had on such Purchased Assets prior

                                          18   to the closing of the Sale to the Successful Bidder, subject, for the avoidance of doubt, to the

                                          19   Final DIP Order and the Intercreditor Agreement (as defined in the Final DIP Order).

                                          20            28.      To the extent the provisions of this Order are inconsistent with the provisions of
                                          21   any Exhibit referenced herein or with the Motion, the provisions of this Order shall control.

                                          22            29.      The Court shall retain exclusive jurisdiction over all matters arising from or related

                                          23   to the interpretation and implementation of this Order.

                                          24   ///

                                          25   ///

                                          26   ///
                                          27   ///

                                          28   ///


                                                                                                 - 10 -
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49           Desc
                                                                          Main Document Page 11 of 31


                                           1            30.      Notwithstanding the possible applicability of Bankruptcy Rules 6004, 6006, 7062,

                                           2   9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

                                           3   enforceable.

                                           4                                                    ###

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24   Date: February 26, 2020

                                          25

                                          26
                                          27

                                          28


                                                                                               - 11 -
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49   Desc
                                                                          Main Document Page 12 of 31


                                           1                                              Exhibit 1
                                           2                                          Bidding Procedures
                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28



                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 13 of 31


                                           1                                        BIDDING PROCEDURES
                                           2   Verity Health System of California, Inc., Verity Holdings, LLC and St. Francis Medical Center
                                               (“Debtors”) propose to conduct an auction for the Sale (as defined under Paragraph 1 below) of
                                           3
                                               the Purchased Assets (as defined under Paragraph 2 below) and will proceed in accordance with
                                           4   the following bid procedures (“Bidding Procedures”) which have been approved pursuant to an
                                               Order entered by the United States Bankruptcy Court for the Central District of California, Los
                                           5   Angeles Division (“Bankruptcy Court”) on __________, 2020 (“Bidding Procedures Order”) in
                                               the jointly administered, Chapter 11 cases styled Verity Health System of California, Inc., Lead
                                           6   Case No. 2:18-bk-20151-ER (the “Bankruptcy Cases”).
                                           7   The form of asset purchase agreement for the Sale is posted in the Debtors’ on-line data room (the
                                           8   “Draft APA”). As provided for below, the Debtors are soliciting bids (“Bids”) for the proposed
                                               acquisition of the Purchased Assets, in accordance with the procedures below, which require,
                                           9   among other requirements, that prospective bidders submit an executed asset purchase agreement,
                                               in the form of the Draft APA, along with a marked version evidencing any changes to the Draft
                                          10   APA. The Debtors will consider all Bids which comply with the terms of these Bidding
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               Procedures; provided, that, Bids will be evaluated based upon the cash consideration provided by
                                          11
                                               such offer.
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                         1.      Sale Proposal. These Bidding Procedures set forth the terms by which
                                          13                     prospective bidders may qualify for and participate in the Auction (as defined
                                                                 under Paragraph 13 below), thereby competing to make the highest and best offer
                                          14                     for the Purchased Assets. The sale of the Purchased Assets (a “Sale”) shall be free
                                                                 and clear of any and all claims, liens, and other encumbrances, pursuant to § 363
                                          15                     of title 11 of the United States Code (the “Bankruptcy Code”),5 with all such liens,
                                          16                     claims and encumbrances attaching to the proceeds of the Sale to the same extent
                                                                 and with the same priority as such liens, claims and encumbrances attached to the
                                          17                     Purchased Assets prior to the Sale.

                                          18             2.      Purchased Assets. For purposes of a Sale, the “Purchased Assets” consist of
                                                                 any or all tangible and intangible real and personal property assets of the Debtors
                                          19                     as defined and set forth in the Draft APA.
                                          20             3.      “As Is, Where Is” Sale. Except as explicitly set forth in the Draft APA, any
                                          21                     Sale of the Purchased Assets will be transferred on an “as is, where is” basis, with
                                                                 all faults, and without representations or warranties of any kind, nature or
                                          22                     description by the Debtors, their agents or estates, whether written, verbal, express,
                                                                 implied, or by operation of law.
                                          23
                                                         4.      Consultation Parties. “Consultation Parties” means, collectively, the Official
                                          24                     Committee of Unsecured Creditors; UMB Bank, N.A., as successor Master
                                          25                     Trustee (“UMB”); Wells Fargo Bank National Association, as bond indenture
                                                                 trustee under the bond indentures relating to the 2005 Bonds (“Wells Fargo”); U.S.
                                          26                     Bank National Association, solely in its capacity as the note indenture trustee and
                                                                 as the collateral agent under each of the note indentures relating to the 2015
                                          27                     Working Capital Notes and the 2017 Working Capital Notes (“U.S. Bank”); and
                                          28
                                               5
                                                   Unless specified otherwise, all “§” or “Section” references are to the Bankruptcy Code.


                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 14 of 31


                                           1                     Verity MOB Financing, LLC and Verity MOB Financing II, LLC (“MOB
                                                                 Lenders”).6 UMB, Wells Fargo, U.S. Bank, and the MOB Lenders are collectively
                                           2                     referred to herein as the “Prepetition Secured Creditors.”
                                           3
                                                        5.       Potential Bidders / Execution of NDA/ Financial Information. To participate
                                           4                     in the Auction, any party (a “Potential Bidder”) wishing to submit a Bid to
                                                                 purchase the Purchased Assets must execute, or have executed, a nondisclosure
                                           5                     agreement (“NDA”) in the form provided by Debtors’ advisors and in form and
                                                                 substance satisfactory to the Debtors before such Potential Bidder may receive due
                                           6                     diligence information from the Debtors, including access to the Debtors’ on-line
                                                                 data room or other non-public information relating to the Purchased Assets. In
                                           7
                                                                 addition, any Potential Bidder must submit financial information to the Debtors to
                                           8                     evidence such Potential Bidder’s ability to consummate the Sale, which
                                                                 information must be satisfactory to the Debtors after consultation with the
                                           9                     Consultation Parties.
                                          10            6.       Due Diligence. After receipt of an executed NDA, the Debtors shall, upon
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                 request by the Potential Bidder, provide each Potential Bidder reasonable due
                                          11
                                                                 diligence information as soon as reasonably practicable after such request,
                                                                 including access to the Debtors’ on-line data room. The Debtors shall not furnish,
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                 and shall have no obligation to furnish, any confidential and/or non-public
                                          13                     information relating to the Purchased Assets or the Debtors (collectively,
                                                                 “Confidential Information”), or grant access to the Debtors’ on-line data room, to
                                          14                     (i) any person that does not qualify as a Potential Bidder, or (ii) to Potential
                                                                 Bidders who, at such time and in the Debtors’ reasonable business judgment, after
                                          15
                                                                 consultation with the Consultation Parties, have not established, or who have
                                          16                     raised doubt, that such Potential Bidder intends in good faith to, or has the capacity
                                                                 to, consummate the Sale.
                                          17
                                                        7.       Representations and Warranties. The Debtors make no representation or
                                          18                     warranty as to the Confidential Information provided through the due diligence
                                                                 process or otherwise, except to the extent set forth in the Draft APA (or as set
                                          19                     forth in any Qualified APA (as defined under Paragraph 9 below) entered into
                                          20                     between the Debtors and the Winning Bidder (as defined under Paragraph 13
                                                                 below). No party may conduct any additional due diligence after the Bid
                                          21                     Deadline (as defined under Paragraph 8 below).

                                          22            8.       Bid Deadline. Potential Bidders must submit their Bids so that such Bids are
                                                                 actually received by each of the following parties no later than 5:00 p.m.
                                          23                     (Pacific Time) on April 3, 2020 (the “Bid Deadline”): (i) counsel to the Debtors:
                                          24                     Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA 90017
                                                                 (Attn: Tania M. Moyron (tania.moyron@dentons.com)); (ii) the Debtors’
                                          25                     Investment Banker: Cain Brothers, a division of KeyBanc Capital Markets, 1
                                                                 California Street, Suite 2400, San Francisco, CA 94111 (Attn: James Moloney
                                          26
                                               6
                                          27    Such parties are further described in the Final Order (I) Authorizing Postpetition Financing, (II)
                                               Authorizing Use of Cash Collateral, (III) Granting Liens and Providing Superpriority
                                          28   Administrative Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic
                                               Stay, and (VI) Granting Related Relief [Docket No. 409] (the “Final DIP Order”).

                                                                                                  -2-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 15 of 31


                                           1                     (jmoloney@cainbrothers.com)); (iii) counsel to the Official Committee: Milbank,
                                                                 Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd Floor, Los Angeles,
                                           2                     CA 90067 (Attn: Gregory A. Bray (gbray@milbank.com)); (iv) counsel to the
                                           3                     Master Trustee and Series 2005 Bond Trustee: Mintz, Levin, Cohn, Ferris,
                                                                 Glovsky and Popeo, P.C., One Financial Center, Boston, MA 02111 (Attn: Daniel
                                           4                     S. Bleck and Paul Ricotta (dsbleck@mintz.com, pricotta@mintz.com));
                                                                 (v) counsel to the Series 2015 Notes Trustee: McDermott Will & Emergy LLP,
                                           5                     444 West Lake Street, Suite 4000, Chicago, IL 60606 (Attn: Nathan F. Coco and
                                                                 Megan Preusker (ncoco@mwe.com; mpreusker@mwe.com)); (vi) counsel to the
                                           6                     Series 2017 Notes Trustee: Maslon, LLP, 3300 Wells Fargo Center, 90 South
                                           7                     Seventh Street, Minneapolis, MN 55402 (Attn: Clark Whitmore
                                                                 (clark.whitmore@maslon.com)); and (vii) counsel to the MOB Lenders: Jones
                                           8                     Day, 250 Vesey Street, New York, NY 10281 (Attn: Bruce Bennett, Benjamin
                                                                 Rosenblum,          and         Peter        Saba         (bbennett@jonesday.com,
                                           9                     brosenblum@jonesday.com, psaba@jonesday.com)) (collectively, the “Bid
                                                                 Deadline Recipients”). Potential Bidders may either e-mail their Bids to the e-mail
                                          10
                                                                 addresses listed above or may deliver hard-copies of their Bids to the physical
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11                     addresses listed above so that they are actually received by the Bid Deadline. The
                                                                 Debtors shall have no obligation to consider any other delivery format, such as fax,
         DENTONS US LLP




                                          12                     as being acceptable. The Debtors may, in their sole discretion after consultation
            (213) 623-9300




                                                                 with the Consultation Parties, extend the Bid Deadline until the commencement of
                                          13                     the Auction for one or more Potential Bidders without prior notice to any party,
                                                                 but shall have no obligation to do so under any circumstances.
                                          14

                                          15            9.       Qualified Bid. In order to constitute a “Qualified Bid,” a Bid must satisfy the
                                                                 following requirements (the “Bid Requirements”):
                                          16
                                                                 (a)     be submitted (i) in writing and (ii) be received by the Bid Deadline
                                          17                             Recipients by the Bid Deadline as set forth in Paragraph 8 of these
                                                                         Bidding Procedures, subject to Paragraph 11 of these Bidding Procedures;
                                          18
                                                                 (b)     constitute a good faith, bona fide offer to purchase the Purchased Assets
                                          19                             in accordance with the terms of the Qualified APA (as defined in this
                                          20                             Paragraph 9) for a proposed purchase price (“Purchase Price”) identified
                                                                         in such Qualified APA and defined as the “Purchase Price” therein;
                                          21
                                                                 (c)     identify the legal name of the Potential Bidder (including any direct or
                                          22                             indirect equity holders, if the Potential Bidder is an entity formed for the
                                                                         purpose of consummating the proposed Sale);
                                          23
                                                                 (d)     be accompanied by a clean and a duly executed copy of an asset purchase
                                          24
                                                                         agreement (the “Qualified APA”), the form of which shall be consistent
                                          25                             with the Draft APA and which shall not be inconsistent with these
                                                                         Bidding Procedures;
                                          26
                                                                 (e)     be accompanied by a copy of the Qualified APA which is marked to
                                          27                             reflect the amendments and modifications compared to the Draft APA;
                                          28


                                                                                                  -3-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 16 of 31


                                           1                     (f)     be accompanied by a copy of the draft Sale Order (as defined under
                                                                         Paragraph 15 below) marked to reflect the amendments and modifications
                                           2                             (if any) compared to the form of draft Sale Order posted in the Debtors’
                                           3                             on-line data room;

                                           4                     (g)     be accompanied by a copy of the draft California Attorney General
                                                                         conditions marked to reflect the amendments and modifications (if any)
                                           5                             compared to the form of draft California Attorney General conditions
                                                                         posted in the Debtors’ on-line data room;
                                           6
                                                                 (h)     unless it is a Credit Bid (as defined below), be accompanied by a deposit
                                           7                             by wire transfer in the amount of ten percent (10%) of the aggregate
                                           8                             Purchase Price in certified funds or such other amount acceptable to the
                                                                         Debtors, in consultation with the Consultation Parties (“Deposit”), to be
                                           9                             held in escrow and treated in accordance with the provisions of Paragraph
                                                                         16 of these Bidding Procedures;
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                 (i)     provide sufficient and adequate information to demonstrate to the
                                          11                             satisfaction of the Debtors, in consultation with the Consultation Parties,
                                                                         that such Potential Bidder has the financial wherewithal and ability to
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                         consummate the Sale;
                                          13
                                                                 (j)     include a written statement that the Potential Bidder agrees to be bound
                                          14                             by the terms of the Bidding Procedures and the Bidding Procedures Order
                                                                         and consents to the jurisdiction of the Bankruptcy Court (including
                                          15                             waiving any right to a jury trial) in connection with any disputes related
                                                                         to these Bidding Procedures as well as (each as defined below) the
                                          16
                                                                         Auction, the Sale Hearing, the Sale Order and/or the closing of the Sale;
                                          17
                                                                 (k)     include a written statement outlining the absence or presence, and details
                                          18                             thereof, of any relationship, affiliation, or connection of any kind between
                                                                         the Potential Bidder, on the one hand, and the Debtors and/or any of their
                                          19                             affiliates, current or former officers, directors, and/or investors;
                                          20                     (l)     not be conditioned on any due diligence, financing, or other contingencies
                                                                         other than entry of the Sale Order, and any other contingencies solely to
                                          21
                                                                         the extent set forth in the Qualified APA;
                                          22
                                                                 (m)     remain irrevocable until forty-eight (48) hours after the conclusion of the
                                          23                             Sale Hearing or such longer period of time as set forth below if the
                                                                         Potential Bidder is selected as the Winning Bidder or Back-Up Bidder (as
                                          24                             defined below);
                                          25                     (n)     states that the Potential Bidder is willing to serve as a Back-Up Bidder
                                          26                             and that its Qualified Bid (or any Qualified Bid as modified at the
                                                                         Auction) shall constitute the Back-Up Bid if the Debtors determine that it
                                          27                             qualifies as the Back-Up Bid in accordance with the provisions of
                                                                         Paragraph 14; and
                                          28


                                                                                                  -4-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                 Desc
                                                                          Main Document Page 17 of 31


                                           1                     (o)     if such Qualified Bid includes a Credit Bid (as defined below), evidence
                                                                         of (a) the basis, amount and priority of the Credit Bidder’s (as defined
                                           2                             below) security interest in the Purchased Assets that are subject to the
                                           3                             Credit Bid and (b) the basis of the Credit Bidder’s authority to make such
                                                                         Credit Bid if the Credit Bidder’s secured claim is held in a representative
                                           4                             capacity. No Bid that includes a Credit Bid made pursuant to § 363(k)
                                                                         shall qualify as a Qualified Bid, whether made at the Auction or before,
                                           5                             unless (x) all secured creditors with a valid and perfected security interest
                                                                         in the Purchased Assets subject to the Credit Bid that rank equal or senior
                                           6                             to the security interest of the Credit Bidder in such Purchased Assets
                                           7                             consent in writing to such Credit Bid or (y) the Credit Bid expressly
                                                                         provides for the payment in full in cash at the closing on account of the
                                           8                             Purchased Assets subject to valid and perfected liens that are senior in
                                                                         rank to the security interests of the Credit Bidder.
                                           9
                                                        10.      Discretionary Determination of Stalking Horse Bidder. The Debtors, in their
                                          10                     discretion, after consultation with the Committee, and with the prior consent of the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11                     Prepetition Secured Creditors, may agree that a Qualified Bidder shall be afforded
                                                                 stalking horse status and protections (the “Stalking Horse Bidder”), including a
                                                                 break-up fee and expense reimbursement in an amount not to exceed in the
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                 aggregate 2.5% of the proposed Purchase Price under such Qualified Bidder’s
                                          13                     Qualified APA (the “Break-Up Fee”). Any Break-Up Fee, to the extent payable,
                                                                 shall only be paid from proceeds received by the Debtors at the closing of a Sale
                                          14                     with a Qualified Bidder other than the Stalking Horse Bidder. The award of
                                          15                     stalking horse protection may occur without further notice (other than an
                                                                 announcement to Potential Bidders no later than the commencement of the
                                          16                     Auction) or order of the Bankruptcy Court.

                                          17            11.      Determination of Qualified Bids.         A Bid that satisfies each of the Bid
                                                                 Requirements, as determined by the Debtors in their reasonable discretion, in
                                          18                     consultation with the Consultation Parties, constitutes a “Qualified Bid”, and such
                                                                 Potential Bidder constitutes a “Qualified Bidder.” The Debtors may determine
                                          19
                                                                 that a Bid is not a Qualified Bid if the Qualified APA differs in any material
                                          20                     respect from the Draft APA. One business day prior to the Auction, the Debtors
                                                                 shall determine, after consultation with the Consultation Parties, whether any
                                          21                     submitted bids constitute Qualified Bids. The Debtors shall file and serve on all
                                                                 Potential Bidders that submitted a Bid (regardless of whether such Bid was
                                          22                     determined to be a Qualified Bid) a notice (the “Auction Notice”) indicating which
                                          23                     Potential Bidders have submitted Qualified Bids. If any Bids are designated as
                                                                 Qualified Bids, the Auction shall be conducted on April 7, 2020 as further
                                          24                     described below.

                                          25            12.      Credit Bid. Any party with a valid, properly perfected prepetition or post-
                                                                 petition security interest in any of the Purchased Assets may credit bid (any such
                                          26                     bid, a “Credit Bid” and any party submitting a Credit Bid, each a “Credit Bidder”)
                                                                 for such Purchased Assets in connection with the Sale in accordance with and
                                          27
                                                                 pursuant to § 363(k), except as otherwise limited by the Bankruptcy Court for
                                          28                     cause; provided, however, that no Credit Bidder may Credit Bid unless (x) all
                                                                 secured creditors with a valid and perfected security interest in the Purchased

                                                                                                  -5-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 18 of 31


                                           1                     Assets subject to the Credit Bid that rank equal or senior to the security interest of
                                                                 the Credit Bidder in the Purchased Assets consent in writing to such Credit Bid or
                                           2                     (y) the Credit Bid expressly provides for the payment in full in cash at the closing
                                           3                     on account of the Purchased Assets subject to valid and perfected security interests
                                                                 in the Purchased Assets that are equal or senior in rank to the security interests of
                                           4                     the Credit Bidder. Nothing herein shall limit the rights of any party in interest to
                                                                 seek relief from the Bankruptcy Court related to the right or alleged right of any
                                           5                     creditor to exercise a Credit Bid for any of the Purchased Assets.
                                           6            13.      Auction. The Debtors shall conduct an auction on April 7, 2020 at the offices of
                                                                 Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, California
                                           7
                                                                 90017, commencing at 10:00 a.m. Pacific Time (the “Auction”). The Auction will
                                           8                     be conducted to determine the highest and best Qualified Bid (the “Winning Bid,”
                                                                 with such bidder being the “Winning Bidder”). Subject to paragraph 18 below, the
                                           9                     Auction will be conducted in accordance with the following procedures (the
                                                                 “Auction Procedures”):
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                 (a)     only Qualified Bidders, in person or through duly-authorized
                                          11
                                                                         representatives at the Auction may bid at the Auction, and every
                                                                         Qualified Bidder must have at least one (1) such duly-authorized
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                         representative with authority to bind the Qualified Bidder at the Auction;
                                          13
                                                                 (b)     only such authorized representatives of each of the Qualified Bidders, the
                                          14                             Debtors, the Consultation Parties and their respective legal and financial
                                                                         advisors shall be permitted to attend the Auction;
                                          15
                                                                 (c)     prior to the commencement of the Auction, representatives of the
                                          16
                                                                         Debtors, and/or the Consultation Parties may have discussions with each
                                          17                             Qualified Bidder with respect to the terms and conditions of such
                                                                         Qualified Bids, and the Debtors will have selected, in consultation with
                                          18                             the Consultation Parties, a Qualified Bid to become the opening bid at the
                                                                         Auction (the bid submitted by such Qualified Bidder shall be referred to
                                          19                             as the “Opening Bid” and the Qualified Bidder shall be referred to as the
                                                                         “Opening Bidder”);
                                          20
                                          21                     (d)     bidding shall commence at the amount of the Opening Bid. The Opening
                                                                         Bid shall be announced by the Debtors at or before the commencement of
                                          22                             the Auction. Other Qualified Bidders may then submit successive bids in
                                                                         increments of at least $2,000,000 (plus, with respect to the first
                                          23                             successive bid, the amount of the Break-Up Fee, if any) higher than the
                                                                         Opening Bid, and all subsequent bids must be at least $2,000,000 higher
                                          24
                                                                         than the previous bid. To the extent a Stalking Horse Bidder submits
                                          25                             higher bids, such Stalking Horse Bidder shall have the right (but not the
                                                                         obligation) to increase its Opening Bid by using, as a credit, the amount
                                          26                             of the Break-Up Fee when determining whether any Stalking Horse
                                                                         Bidder has topped the previous bid by the required amount;
                                          27
                                                                 (e)     Qualified Bidders shall have the right to submit additional bids that
                                          28                             include modifications to their Qualified APA at the Auction, consistent

                                                                                                  -6-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 19 of 31


                                           1                             herewith, provided that any such modifications to the Qualified APA, on
                                                                         an aggregate basis and viewed in whole, shall not be less favorable to the
                                           2                             Debtors than any prior bid by such party (as determined by the Debtors,
                                           3                             following consultation with the Consultation Parties). The Debtors, in
                                                                         consultation with the Consultation Parties, reserve the right to separately
                                           4                             negotiate the terms of any Qualified Bids at the Auction, provided the
                                                                         terms are fully disclosed at the time such Qualified Bid is formally
                                           5                             submitted;
                                           6                     (f)     the bidding will be transcribed by a certified court reporter employed by
                                                                         the Debtors to ensure an accurate recording of the bidding at the Auction;
                                           7

                                           8                     (g)     each Qualified Bidder shall be required to confirm that it has not engaged
                                                                         in any collusion with respect to the bidding or the proposed Sale and is
                                           9                             not in violation of § 363(n); and

                                          10                     (h)     absent irregularities in the conduct of the Auction, the Debtors will not
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                         consider any Potential Bids made after the Auction is closed.
                                          11
                                                        14.      Acceptance of the Winning Bid and Designation of the Back-Up Bid.
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13                     (a)     Upon the conclusion of the Auction (if such Auction is conducted), the
                                                                         Debtors, in the exercise of their reasonable, good-faith business judgment
                                          14                             and after consultation with the Consultation Parties, shall identify (i) the
                                                                         Winning Bid, which is the highest and best Qualified Bid submitted at the
                                          15                             Auction; and (ii) the next highest and best Qualified Bid (the “Back-Up
                                                                         Bid” and the party submitting the Back-Up Bid, the “Back-Up Bidder”).
                                          16                             Each of the Winning Bidder and the Back-Up Bidder shall be required to
                                          17                             execute a definitive Qualified Bid conformed to the provisions of the
                                                                         Winning Bid and the Back-Up Bid, as applicable, as soon as practicable
                                          18                             but, in no event, prior to the Sale Hearing. For the purposes of these
                                                                         Bidding Procedures, the definitive agreement executed by the (i) Winning
                                          19                             Bidder shall be defined as the “Winning Bid APA” and (ii) Back-Up
                                                                         Bidder shall be defined as the “Back-Up Bid APA”. The Back-Up Bidder
                                          20                             must keep the Back-Up Bid open and irrevocable until the earlier of (i)
                                          21                             5:00 p.m. (Pacific Time) on the date which is thirty (30) days after the
                                                                         entry of the Sale Order (the “Outside Back-Up Date”), or (ii) the date of
                                          22                             closing of the Sale to the Winning Bidder.

                                          23                     (b)     Except as provided in Paragraph 9(h) concerning Credit Bids, within two
                                                                         business days after the conclusion of the Auction, the Winning Bidder
                                          24                             and the Back-Up Bidder shall each deposit with the Debtors an additional
                                          25                             amount in cash such that, when combined with their existing Deposit,
                                                                         each such bidder’s aggregate Deposit equals ten percent (10%) of the
                                          26                             Purchase Price reflected in the final bid of the Winning Bidder and of the
                                                                         Back-Up Bidder, respectively (such additional amounts shall be included
                                          27                             in the definition of the “Deposit”).
                                          28


                                                                                                  -7-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49               Desc
                                                                          Main Document Page 20 of 31


                                           1                     (c)     If an Auction is held, the Debtors shall be deemed to have accepted a
                                                                         Qualified Bid as the winner of the Auction (conditioned upon approval by
                                           2                             the Bankruptcy Court) only when (i) such bid is declared the Winning
                                           3                             Bid; (ii) definitive documentation has been executed in respect thereof;
                                                                         and (iii) any additional Deposit required as a result of a bid submitted at
                                           4                             the Auction (as required by the Bidding Procedures) has been provided to
                                                                         the Debtors. Such acceptance is also conditioned upon approval by the
                                           5                             Court of the Winning Bid and (if applicable) the Back-Up Bid.
                                           6            15.      Sale Hearing.
                                           7                     (a)     The sale hearing is presently scheduled to take place on April 9, 2020 at
                                                                         10:00 a.m. (Pacific Time), or as soon thereafter as counsel may be heard,
                                           8
                                                                         before the Honorable Ernst M. Robles, Courtroom 1568, 255 E. Temple
                                           9                             St., Los Angeles, California (the “Sale Hearing”).

                                          10                     (b)     Within two business days after the conclusion of the Auction (and in
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                         advance of the Sale Hearing), the Debtors will file a notice of the
                                          11                             Winning Bid and Back-Up Bid, along with copies of the Winning Bid
                                                                         APA, Back-Up Bid APA and the proposed Sale Order (the “Notice of
         DENTONS US LLP




                                          12                             Winning Bid and Back-Up Bid”), redacted as necessary to protect
            (213) 623-9300




                                          13                             commercially sensitive and/or confidential information. The Sale Order
                                                                         shall be in a form reasonably acceptable to the Prepetition Secured
                                          14                             Creditors.

                                          15                     (c)     Any objection to the approval of the Winning Bid and Back-Up Bid shall
                                                                         be filed no later than April 8, 2020 at 5:00 o’clock p.m. (Pacific Time).
                                          16
                                                                 (d)     The Debtors will present the results of the Auction to the Bankruptcy
                                          17                             Court at the Sale Hearing, at which certain findings will be sought from
                                          18                             the Bankruptcy Court regarding the Auction, including, among other
                                                                         things, that (i) the Auction was properly conducted, and the Winning
                                          19                             Bidder and the Back-Up Bidder were properly selected, in accordance
                                                                         with these Bidding Procedures, (ii) the Auction was fair in substance and
                                          20                             procedure, (iii) each of the Winning Bid and the Back-Up Bid was a
                                                                         Qualified Bid, (iv) closing of the Sale with the Winning Bid (or if
                                          21                             applicable, the Back-Up Bid) will provide the highest and best value for
                                          22                             the Purchased Assets and is in the best interests of the Debtors and
                                                                         (v) each of the Winning Bidder and the Back-Up Bidder are deemed to be
                                          23                             purchasers of the Purchased Assets in good faith as set forth in § 363(m).

                                          24                     (e)     At the Sale Hearing, the Debtors shall request the Bankruptcy Court to
                                                                         enter an order approving the Winning Bid and, if applicable, the Back-Up
                                          25                             Bid (the “Sale Order”). Except to the extent revised by the Debtors in
                                          26                             their discretion, after consultation with the Consultation Parties and the
                                                                         Winning Bidder, the proposed Sale Order presented to the Bankruptcy
                                          27                             Court at the Sale Hearing shall be in the form submitted as part of the
                                                                         Winning Bid, and will preserve the rights of the Prepetition Secured
                                          28                             Creditors with respect to any proceeds received from the Sale in


                                                                                                 -8-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49                Desc
                                                                          Main Document Page 21 of 31


                                           1                             accordance with the Final DIP Order and the Intercreditor Agreement (as
                                                                         defined in the Final DIP Order).
                                           2
                                                                 (f)     At the Sale Hearing, the Debtors shall also request, as part of the Sale
                                           3
                                                                         Order, authorization from the Bankruptcy Court to accept the Back-Up
                                           4                             Bid as the Winning Bid, and consummate such bid, if the Winning Bid is
                                                                         not consummated when and as required by its terms without further order
                                           5                             of the Bankruptcy Court. The Debtors and the Back-Up Bidder shall be
                                                                         bound to consummate the Back-Up Bid if the Winning Bid terminates, at
                                           6                             which time the Back-Up Bidder shall be deemed the Winning Bidder.
                                                                         The Debtors shall promptly give notice to the Back-Up Bidder if the
                                           7
                                                                         Winning Bid is terminated and shall provide the Back-Up Bidder a
                                           8                             reasonable period within which to close as set forth in the Back-Up Bid
                                                                         APA.
                                           9
                                                        16.      Treatment Of Deposit.
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                                                 (a)     The Deposit of each Potential Bidder shall be held pursuant to an escrow
                                          11                             agreement acceptable to the Debtors, subject to the prior consent of the
                                                                         Debtors as to the escrow agent and form of escrow agreement, where
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                         such consent is not to be unreasonably withheld.
                                          13
                                                                 (b)     Upon closing of the Sale with the Winning Bidder, the Deposit of the
                                          14                             Winning Bidder shall be credited to the Purchase Price. As shall be set
                                                                         forth in the Winning Bid APA, if the Winning Bidder fails to close, then
                                          15                             the Deposit which is the subject of the Winning Bid shall be retained by
                                                                         the Debtors or returned to the Winning Bidder as shall be set forth in the
                                          16
                                                                         Winning Bid APA or as otherwise ordered by the Bankruptcy Court.
                                          17
                                                                 (c)     The Deposits of any Qualified Bidders other than the Winning Bidder and
                                          18                             the Back-Up Bidder will be returned within two (2) business days after
                                                                         the conclusion of the Sale Hearing; provided, that, the Deposit of the
                                          19                             Back-Up Bidder shall be returned to the Back-Up Bidder at the earlier of
                                                                         (i) the closing of the Sale to the Winning Bidder, and (ii) thirty (30) days
                                          20                             after entry of the Sale Order.
                                          21
                                                                 (d)     The Deposit of any Potential Bidder who is determined not to be a
                                          22                             Qualified Bidder shall be returned to such Potential Bidder within two (2)
                                                                         business days of such determination, pursuant to the terms of the
                                          23                             applicable escrow agreement.
                                          24            17.      Payment of the Break-Up Fee. If any Stalking Horse Bidder is not the Winning
                                                                 Bidder, the Debtors shall pay the Break-Up Fee to such Stalking Horse Bidder as
                                          25
                                                                 set forth in the agreement between the Debtors and the Stalking Horse Bidder
                                          26                     providing for such Break-Up Fee, but in no event shall payment be any earlier
                                                                 than the time of the consummation of the sale of the Purchased Assets or transfer
                                          27                     thereof in the context of an Alternative Transaction, and shall only be paid from
                                                                 the proceeds of such sale or upon the transfer of such Purchased Assets.
                                          28                     Notwithstanding the foregoing, a Break-Up Fee will only be payable if the

                                                                                                  -9-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49         Desc
                                                                          Main Document Page 22 of 31


                                           1                     Debtors have previously determined pursuant to Paragraph 10 of these Bidding
                                                                 Procedures that a bid merits stalking horse status and protections.
                                           2
                                                        18.      Reservation of Rights. THE DEBTORS RESERVE THEIR RIGHTS TO
                                           3
                                                                 MODIFY THESE BIDDING PROCEDURES IN ANY MANNER IN
                                           4                     CONSULTATION WITH THE COMMITTEE AND WITH THE CONSENT
                                                                 OF THE PREPETITION SECURED CREDITORS THAT WILL BEST
                                           5                     PROMOTE THE GOALS OF THE BIDDING PROCESS. THE DEBTORS
                                                                 FURTHER RESERVE THEIR RIGHTS TO IMPOSE, AT OR PRIOR TO
                                           6                     THE AUCTION, ADDITIONAL TERMS AND CONDITIONS ON THE
                                                                 SALE OF THE PURCHASED ASSETS, INCLUDING, WITHOUT
                                           7
                                                                 LIMITATION, EXTENDING THE DEADLINES SET FORTH IN THESE
                                           8                     BIDDING PROCEDURES, ADJOURNING THE AUCTION AT OR PRIOR
                                                                 TO THE AUCTION AND/OR ADJOURNING THE SALE HEARING
                                           9                     PRIOR TO SUCH HEARING OR IN OPEN COURT WITHOUT
                                                                 FURTHER NOTICE, AND REJECTING ANY OR ALL QUALIFIED BIDS
                                          10                     IF, IN THE DEBTORS’ REASONABLE, GOOD-FAITH BUSINESS
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11                     JUDGMENT,        FOLLOWING      CONSULTATION    WITH    THE
                                                                 CONSULTATION PARTIES, THE DEBTORS DETERMINE THAT SUCH
                                                                 QUALIFIED BID IS (I) INADEQUATE OR INSUFFICIENT, (II) NOT IN
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                                 CONFORMITY WITH THE REQUIREMENTS OF THE BANKRUPTCY
                                          13                     CODE OR ANY RELATED RULES OR THE TERMS SET FORTH
                                                                 HEREIN, OR (III) CONTRARY TO THE BEST INTERESTS OF THE
                                          14                     DEBTORS. THE DEBTORS RESERVE THE RIGHT, AT ANY TIME,
                                          15                     FOR ANY REASON AND IN THEIR REASONABLE, BUSINESS
                                                                 JUDGMENT, TO DECLINE TO PURSUE THE SALE AND TO
                                          16                     WITHDRAW ANY MOTION FILED IN THE COURT SEEKING TO
                                                                 APPROVE THE SALE.
                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28


                                                                                              - 10 -
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49   Desc
                                                                          Main Document Page 23 of 31


                                           1                                               Exhibit 2
                                           2                                       Form of Procedures Notice
                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28



                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49           Desc
                                                                          Main Document Page 24 of 31


                                           1
                                                                              NOTICE OF SALE PROCEDURES,
                                           2                                AUCTION DATE, AND SALE HEARING
                                           3           PLEASE TAKE NOTICE that on February 10, 2020, the above-captioned debtors and
                                           4   debtors in possession (the “Debtors”), filed the Debtors’ Notice Of Motion And Motion For The
                                               Entry of (I) An Order (1) Approving Form Of Asset Purchase Agreement; (2) Approving Auction
                                           5   Sale Format and Bidding Procedures, (3) Approving Process For Discretionary Selection Of
                                               Stalking Horse Bidder And Bid Protections; (4) Approving Form Of Notice To Be Provided To
                                           6   Interested Parties; (5) Scheduling A Court Hearing To Consider Approval Of The Sale To The
                                               Highest And Best Bidder; And (6) Approving Procedures Related To The Assumption Of Certain
                                           7   Executory Contracts And Unexpired Leases; And (II) An Order Authorizing The Sale Of Property
                                           8   Free And Clear Of All Claims, Liens And Encumbrances [Docket No. 4069] (the “Motion”).7
                                               The Debtors seek, among other things, to sell St. Francis Medical Center and related assets (the
                                           9   “Purchased Assets”) to the winning bidder(s) (the “Winning Bidder”), at an auction free and clear
                                               of all liens, claims, encumbrances and other interests pursuant to §§ 363 and 365 of the
                                          10   Bankruptcy Code, 11 U.S.C. § 101, et seq.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11          PLEASE TAKE FURTHER NOTICE that, on [DATE], the Bankruptcy Court entered
                                               an order (the “Bidding Procedures Order”) approving the Motion and the bidding procedures (the
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               “Bidding Procedures”), which set the key dates and times related to the Sale of the Offered
                                          13   Assets. All interested bidders should carefully read the Bidding Procedures Order and the
                                               Bidding Procedures. To the extent that there are any inconsistencies between the Bidding
                                          14   Procedures Order (including the Bidding Procedures) and the summary description of its terms
                                               and conditions contained in this Notice, the terms of the Bidding Procedures Order shall control.
                                          15
                                                      PLEASE TAKE FURTHER NOTICE that only those parties that submit Qualified
                                          16
                                               Bids may participate in the Auction. If you are interested in submitting a Qualified Bid, you must
                                          17   comply with the Bidding Procedures. Any party in interest wishing to receive relevant
                                               documents and available marketing materials may do so by contacting the Debtors’ investment
                                          18   banker (the “Investment Banker”), Cain Brothers, a division of KeyBanc Capital Markets, 601
                                               California Street, Suite 1505, San Francisco, CA 94108 (Attn: James Moloney
                                          19   (jmoloney@cainbrothers.com)).
                                          20          PLEASE TAKE FURTHER NOTICE that any party that has not received a copy of the
                                          21   Motion or the Bidding Procedures Order that wishes to obtain a copy of the Motion or the
                                               Bidding Procedures Order, including all exhibits thereto, may make such a request in writing to
                                          22   Dentons US LLP, Attn: Tania M. Moyron, 601 S. Figueroa St., Suite 2500, Los Angeles, CA
                                               90017 or by emailing tania.moyron@dentons.com or calling (213) 623-9300.
                                          23
                                                      PLEASE TAKE FURTHER NOTICE that any party that wishes to take part in the
                                          24   bidding process and submit a Qualified Bid for the Purchased Assets must submit its competing
                                          25   bid by no later than 5:00 p.m. (prevailing Pacific Time) April 3, 2020 (the “Bid Deadline”) so
                                               that such Bids are actually received by the Bid Deadline by all of the following parties: (i)
                                          26   counsel to the Debtors: Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA
                                               90017 (Attn: Tania M. Moyron (tania.moyron@dentons.com)); (ii) the Debtors’ Investment
                                          27
                                               7
                                          28       Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                                   Motion.


                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49            Desc
                                                                          Main Document Page 25 of 31


                                           1   Banker: Cain Brothers, a division of KeyBanc Capital Markets, 1 California Street, Suite 2400,
                                               San Francisco, CA 94111 (Attn: James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to
                                           2   the Official Committee of Unsecured Creditors: Milbank, Tweed, Hadley & McCloy LLP, 2029
                                           3   Century Park East, 33rd Floor, Los Angeles, CA 90067 (Attn: Gregory A. Bray
                                               (gbray@milbank.com)); (iv) counsel to the Master Trustee and Series 2005 Bond Trustee: Mintz,
                                           4   Levin, Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston, MA 02111 (Attn:
                                               Daniel S. Bleck and Paul Ricotta (dsbleck@mintz.com, pricotta@mintz.com)); (v) counsel to the
                                           5   Series 2015 Notes Trustee: McDermott Will & Emergy LLP, 444 West Lake Street, Suite 4000,
                                               Chicago, IL 60606 (Attn: Nathan F. Coco and Megan Preusker (ncoco@mwe.com;
                                           6   mpreusker@mwe.com)); (vi) counsel to the Series 2017 Notes Trustee: Maslon, LLP, 3300 Wells
                                           7   Fargo Center, 90 South Seventh Street, Minneapolis, MN 55402 (Attn: Clark Whitmore
                                               (clark.whitmore@maslon.com)); and (vii) counsel to the MOB Lenders: Jones Day, 250 Vesey
                                           8   Street, New York, NY 10281 (Attn: Bruce Bennett, Benjamin Rosenblum, and Peter Saba
                                               (bbennett@jonesday.com, brosenblum@jonesday.com, psaba@jonesday.com) (collectively, the
                                           9   “Notice Parties”).
                                          10          PLEASE TAKE FURTHER NOTICE that Potential Bidders may either e-mail their
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Bids to the e-mail addresses listed above or may deliver hard-copies of their Bids to the physical
                                               addresses listed above so that they are actually received by the Bid Deadline. The Debtors shall
                                               have no obligation to consider any other delivery format, such as fax, as being acceptable.
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13           PLEASE TAKE FURTHER NOTICE that the Debtors may, in their sole discretion
                                               after consultation with the Consultation Parties, extend the Bid Deadline until the commencement
                                          14   of the Auction for one or more Potential Bidders without prior notice to any party, but shall have
                                               no obligation to do so under any circumstances.
                                          15

                                          16          PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
                                               Procedures, an auction (the “Auction”) to sell the Purchased Assets will be conducted on April 7,
                                          17   2020 at 10:00 a.m. (prevailing Pacific Time) at the offices of Dentons US LLP, 601 South
                                               Figueroa Street, Suite 2500, Los Angeles, California 90017. In advance of the Sale Hearing and
                                          18   within two business days of the conclusion of the Auction (if such Auction is conducted), the
                                               Debtors shall file a notice with the Bankruptcy Court identifying the Winning Bidder.
                                          19
                                                      PLEASE TAKE FURTHER NOTICE that a hearing will be held to approve the sale of
                                          20
                                               the Purchased Assets to the Winning Bidder (the “Sale Hearing”) before the Honorable Ernest
                                          21   Robles, United States Bankruptcy Judge, United States Bankruptcy Court for the Central District
                                               of California, 255 E. Temple St., Los Angeles, California 90012, Courtroom 1568, on April 9,
                                          22   2020, at 10:00 a.m. (prevailing Pacific Time), or at such time thereafter as counsel may be
                                               heard or at such other time as the Bankruptcy Court may determine. The Sale Hearing may be
                                          23   adjourned from time to time without further notice to creditors or parties in interest other than by
                                          24   announcement of the adjournment in open court on the date scheduled for the Sale Hearing.
                                               Objections to the Sale shall be filed with the Bankruptcy Court and served so as to be received
                                          25   no later than April 8, 2020, at 5:00 p.m. (prevailing Pacific Time) on the Notice Parties.

                                          26           PLEASE TAKE FURTHER NOTICE that this Notice of the Auction and Sale Hearing
                                               is subject to the full terms and conditions of the Motion, Bidding Procedures Order and Bidding
                                          27   Procedures, which Bidding Procedures Order shall control in the event of any conflict, and the
                                               Debtors encourage parties in interest to review such documents in their entirety. Any party that
                                          28
                                               has not received a copy of the Motion or the Bidding Procedures Order that wishes to obtain a

                                                                                              -2-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49        Desc
                                                                          Main Document Page 26 of 31


                                           1   copy of the Motion, the Bidding Procedures Order (including all exhibits thereto) may make such
                                               a request in writing to Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA
                                           2   90017 (Attn: Tania M. Moyron (tania.moyron@dentons.com)) or calling (213) 623-9300.
                                           3
                                                     PLEASE TAKE FURTHER NOTICE THAT THE DEBTORS RESERVE THEIR
                                           4   RIGHTS TO MODIFY THESE BIDDING PROCEDURES IN ANY MANNER IN
                                               CONSULTATION WITH THE COMMITTEE AND WITH THE CONSENT OF THE
                                           5   PREPETITION SECURED CREDITORS THAT WILL BEST PROMOTE THE GOALS OF
                                               THE BIDDING PROCESS. THE DEBTORS FURTHER RESERVE THEIR RIGHTS TO
                                           6   IMPOSE, AT OR PRIOR TO THE AUCTION, ADDITIONAL TERMS AND CONDITIONS
                                               ON THE SALE OF THE PURCHASED ASSETS, INCLUDING, WITHOUT LIMITATION,
                                           7
                                               EXTENDING THE DEADLINES SET FORTH IN THESE BIDDING PROCEDURES,
                                           8   ADJOURNING THE AUCTION AT OR PRIOR TO THE AUCTION AND/OR ADJOURNING
                                               THE SALE HEARING PRIOR TO SUCH HEARING OR IN OPEN COURT WITHOUT
                                           9   FURTHER NOTICE, AND REJECTING ANY OR ALL QUALIFIED BIDS IF, IN THE
                                               DEBTORS’ REASONABLE, GOOD-FAITH BUSINESS JUDGMENT, FOLLOWING
                                          10   CONSULTATION WITH THE CONSULTATION PARTIES, THE DEBTORS DETERMINE
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   THAT SUCH QUALIFIED BID IS (I) INADEQUATE OR INSUFFICIENT, (II) NOT IN
                                               CONFORMITY WITH THE REQUIREMENTS OF THE BANKRUPTCY CODE OR ANY
                                               RELATED RULES OR THE TERMS SET FORTH HEREIN, OR (III) CONTRARY TO THE
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               BEST INTERESTS OF THE DEBTORS. THE DEBTORS RESERVE THE RIGHT, AT ANY
                                          13   TIME, FOR ANY REASON AND IN THEIR REASONABLE, BUSINESS JUDGMENT, TO
                                               DECLINE TO PURSUE THE SALE AND TO WITHDRAW ANY MOTION FILED IN THE
                                          14   COURT SEEKING TO APPROVE THE SALE.
                                          15   Dated: February ___, 2020                       DENTONS US LLP
                                          16                                                   SAMUEL R. MAIZEL
                                                                                               TANIA M. MOYRON
                                          17

                                          18                                                   By        [DRAFT]
                                                                                                         Tania M. Moyron
                                          19

                                          20                                                   Attorneys for the Chapter 11 Debtors and
                                                                                               Debtors In Possession
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28


                                                                                             -3-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49   Desc
                                                                          Main Document Page 27 of 31


                                           1                                              Exhibit 3

                                           2                                         Form of Cure Notice

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28



                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49           Desc
                                                                          Main Document Page 28 of 31


                                           1                 NOTICE TO COUNTERPARTIES TO EXECUTORY CONTRACTS
                                                                    AND UNEXPIRED LEASES OF THE DEBTORS
                                           2                         THAT MAY BE ASSUMED AND ASSIGNED
                                           3
                                                       PLEASE TAKE NOTICE that, on February 10, 2020, the above-captioned debtors and
                                           4   debtors in possession (the “Debtors”), filed the Debtors’ Notice Of Motion And Motion For The
                                               Entry of (I) An Order (1) Approving Form Of Asset Purchase Agreement; (2) Approving Auction
                                           5   Sale Format and Bidding Procedures, (3) Approving Process For Discretionary Selection Of
                                               Stalking Horse Bidder And Bid Protections; (4) Approving Form Of Notice To Be Provided To
                                           6   Interested Parties; (5) Scheduling A Court Hearing To Consider Approval Of The Sale To The
                                               Highest And Best Bidder; And (6) Approving Procedures Related To The Assumption Of Certain
                                           7
                                               Executory Contracts And Unexpired Leases; And (II) An Order Authorizing The Sale Of Property
                                           8   Free And Clear Of All Claims, Liens And Encumbrances [Docket No. 4069] (the “Motion”).8

                                           9           PLEASE TAKE FURTHER NOTICE that, on [DATE], the Court entered an Order (the
                                               “Bidding Procedures Order”) approving, among other things, the Bidding Procedures requested in
                                          10   the Motion, which Bidding Procedures Order governs (i) the bidding process for the sale of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               certain assets (the “Purchased Assets”) of the Debtors, and (ii) procedures for the assumption and
                                          11
                                               assignment of certain of the Debtors’ executory contracts and unexpired leases.
         DENTONS US LLP




                                          12
            (213) 623-9300




                                                       PLEASE TAKE FURTHER NOTICE that the Motion also seeks Court approval of the
                                          13   sale (the “Sale”) of the Purchased Assets to the Winning Bidder(s), free and clear of all liens,
                                               claims, interests and encumbrances pursuant to § 363 of the Bankruptcy Code, 11 U.S.C. § 101,
                                          14   et seq. including the assumption by the Debtors and assignment to the buyer(s) of certain
                                               executory contracts and unexpired leases pursuant to § 365 of the Bankruptcy Code (the
                                          15   “Assumed Executory Contracts”), with such liens, claims, interests and encumbrances to attach to
                                          16   the proceeds of the Sale with the same priority, validity and enforceability as they had prior to
                                               such Sale. In advance of the Sale Hearing and within two business days of the conclusion of the
                                          17   Auction (if such Auction is conducted), the Debtors shall file a notice with the Bankruptcy Court
                                               identifying the Winning Bidder and serve such notice by fax, email or overnight mail to all
                                          18   counterparties whose contracts are to be assumed and assigned. Any counterparty to an Assumed
                                               Executory Contract that wishes to receive such notice by email or fax, must provide their email
                                          19   address or fax number to Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles, CA
                                          20   90017 (Attn: Tania M. Moyron (tania.moyron@dentons.com)) or calling (213) 623-9300 before
                                               the Auction.
                                          21
                                                      PLEASE TAKE FURTHER NOTICE that a hearing (the “Sale Hearing”) to approve
                                          22   the Sale and authorize the assumption and assignment of the Assumed Executory Contracts will
                                               be held on April 9, 2020, at 10:00 a.m. (prevailing Pacific Time), before the United States
                                          23   Bankruptcy Court for the Central District of California, 255 E. Temple St., Los Angeles,
                                          24   California 90012, Courtroom 1568. The Sale Hearing may be adjourned from time to time
                                               without further notice to creditors or parties in interest other than by announcement of the
                                          25   adjournment in open court on the date scheduled for the Sale Hearing.

                                          26          PLEASE TAKE FURTHER NOTICE that, consistent with the Bidding Procedures
                                               Order, the Debtors may seek to assume an executory contract or unexpired lease to which you
                                          27
                                               8
                                          28       Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
                                                   Motion.


                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49            Desc
                                                                          Main Document Page 29 of 31


                                           1   may be a party. The Assumed Executory Contract(s) are described on Exhibit A attached to this
                                               Notice. The amount shown on Exhibit A hereto as the “Cure Amount” is the amount, if any,
                                           2   which the Debtors assert is owed to cure any defaults existing under the respective Assumed
                                           3   Executory Contract.

                                           4           PLEASE TAKE FURTHER NOTICE that, if you disagree with the Cure Amount
                                               shown for the Assumed Executory Contract(s) on Exhibit A to which you are a party, you must
                                           5   file in writing with the United States Bankruptcy Court for the Central District of California, 255
                                               E. Temple St., Los Angeles, California 90012, an objection on or before the Bid Deadline of 5:00
                                           6   p.m. (prevailing Pacific Time) April 3, 2020 (or such later date otherwise specified in the Cure
                                               Notice, or, solely with respect to those counterparties to Assumed Executory Contracts who are
                                           7
                                               not initially served with a Cure Notice, seven (7) days after service by overnight mail of such
                                           8   Cure Notice). Any objection must set forth the specific default or defaults alleged and set forth
                                               any cure amount as alleged by you. If a contract or lease is assumed and assigned pursuant to a
                                           9   Court order approving same, then unless you properly file and serve an objection to the Cure
                                               Amount contained in this Notice, you will receive at the time of the closing of the sale (or as soon
                                          10   as reasonably practicable thereafter), the Cure Amount set forth herein, if any. Any counterparty
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   to an Assumed Executory Contract that fails to timely file and serve an objection to the Cure
                                               Amounts shall be forever barred from asserting that a Cure Amount is owed in an amount in
                                               excess of the amount, if any, set forth in the attached Exhibit A.
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13           PLEASE TAKE FURTHER NOTICE that if you have any other objection to the
                                               Debtors’ assumption and assignment of the Assumed Executory Contract to which you may be a
                                          14   party, you also must file that objection in writing no later by 5:00 p.m. (prevailing Pacific Time)
                                               April 3, 2020 (or such later date otherwise specified in the Cure Notice, or, solely with respect to
                                          15
                                               those counterparties to Assumed Executory Contracts who are not initially served with a Cure
                                          16   Notice, seven (7) days after service by overnight mail of such Cure Notice); provided, however,
                                               that any counterparty to an Assumed Executory Contract may raise an objection to the
                                          17   assumption and assignment of the Assumed Executory Contract solely with respect to such
                                               Winning Bidder’s ability to provide adequate assurance of future performance under the Assumed
                                          18   Executory Contract at the Sale Hearing, or any time before the Sale Hearing.
                                          19           PLEASE TAKE FURTHER NOTICE that any objection you may file must be served
                                          20   so as to be received by the following parties by the applicable objection deadline date and time:
                                               (i) counsel to the Debtors: Dentons US LLP, 601 S. Figueroa Street, Suite 2500, Los Angeles,
                                          21   CA 90017 (Attn: Tania M. Moyron (tania.moyron@dentons.com)); (ii) the Debtors’ Investment
                                               Banker: Cain Brothers, a division of KeyBanc Capital Markets, 1 California Street, Suite 2400,
                                          22   San Francisco, CA 94111 (Attn: James Moloney (jmoloney@cainbrothers.com)); (iii) counsel to
                                               the Official Committee: Milbank, Tweed, Hadley & McCloy LLP, 2029 Century Park East, 33rd
                                          23
                                               Floor, Los Angeles, CA 90067 (Attn: Gregory A. Bray (gbray@milbank.com)); (iv) counsel to
                                          24   the Master Trustee and Series 2005 Bond Trustee: Mintz, Levin, Cohn, Ferris, Glovsky and
                                               Popeo, P.C., One Financial Center, Boston, MA 02111 (Attn: Daniel S. Bleck and Paul Ricotta
                                          25   (dsbleck@mintz.com, pricotta@mintz.com)); (v) counsel to the Series 2015 Notes Trustee:
                                               McDermott Will & Emergy LLP, 444 West Lake Street, Suite 4000, Chicago, IL 60606 (Attn:
                                          26   Nathan F. Coco and Megan Preusker (ncoco@mwe.com; mpreusker@mwe.com)); (vi) counsel to
                                               the Series 2017 Notes Trustee: Maslon, LLP, 3300 Wells Fargo Center, 90 South Seventh Street,
                                          27
                                               Minneapolis, MN 55402 (Attn: Clark Whitmore (clark.whitmore@maslon.com)); and (vii)
                                          28   counsel to the MOB Lenders: Jones Day, 250 Vesey Street, New York, NY 10281 (Attn: Bruce

                                                                                              -2-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49              Desc
                                                                          Main Document Page 30 of 31


                                           1   Bennett,   Benjamin    Rosenblum,     and     Peter             Saba      (bbennett@jonesday.com,
                                               brosenblum@jonesday.com, psaba@jonesday.com).
                                           2
                                                       PLEASE TAKE FURTHER NOTICE that the Winning Bidder shall be responsible for
                                           3
                                               satisfying any requirements regarding adequate assurance of future performance that may be
                                           4   imposed under 11 U.S.C. §§ 365(b) and (f) in connection with the proposed assignment of any
                                               Assumed Executory Contract. The Court shall make its determinations concerning adequate
                                           5   assurance of future performance under the Assumed Executory Contracts pursuant to 11 U.S.C.
                                               §§ 365(b) and (f) at the Sale Hearing.
                                           6
                                                      PLEASE TAKE FURTHER NOTICE that except to the extent otherwise provided in
                                           7   the Winning Bid APA, the Debtors and the Debtors’ estates shall be relieved of all liability
                                           8   accruing or arising after the assumption and assignment of the Assumed Executory Contracts
                                               pursuant to 11 U.S.C. § 365(k).
                                           9
                                                      PLEASE TAKE FURTHER NOTICE that, in the event that the Debtors and the
                                          10   counterparty cannot resolve the Cure Amount, the Debtors shall segregate from the proceeds of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               sale any disputed Cure Amounts pending the resolution of any such disputes by the Court or
                                          11   mutual agreement of the parties. Assumption Objections may be resolved by the Court at the Sale
                                               Hearing, or at a separate hearing either before or after the Sale Hearing.
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13          PLEASE TAKE FURTHER NOTICE that nothing contained herein shall obligate the
                                               Debtors to assume any Assumed Executory Contracts or to pay any Cure Amount.9
                                          14
                                                    PLEASE TAKE FURTHER NOTICE THAT IF YOU DO NOT TIMELY FILE AND
                                          15   SERVE AN OBJECTION AS STATED ABOVE, THE COURT MAY GRANT THE RELIEF
                                               REQUESTED IN THE MOTION WITH NO FURTHER NOTICE.
                                          16
                                                    PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO ANY
                                          17
                                               ASSUMED EXECUTORY CONTRACT WHO DOES NOT FILE A TIMELY OBJECTION TO
                                          18   THE CURE AMOUNT FOR SUCH ASSUMED EXECUTORY CONTRACT IS DEEMED TO
                                               HAVE CONSENTED TO SUCH CURE AMOUNT.
                                          19
                                               Dated: February ___, 2020                           DENTONS US LLP
                                          20                                                       SAMUEL R. MAIZEL
                                                                                                   TANIA M. MOYRON
                                          21

                                          22
                                                                                                   By         [DRAFT]
                                          23                                                                  Tania M. Moyron

                                          24                                                       Attorneys for the Chapter 11 Debtors and
                                                                                                   Debtors In Possession
                                          25

                                          26   9
                                                   “Assumed Executory Contracts” are those contracts and leases that the Debtors believe may be
                                                   assumed and assigned as part of the orderly transfer of the Purchased Assets; however, the Winning
                                          27
                                                   Bidder may choose to exclude certain of the Debtors’ contracts or leases from the list of Assumed
                                          28       Executory Contracts as part of their Qualifying Bid, causing such contracts and leases not to be
                                                   assumed by the Debtors.
                                                                                               -3-
                                               US_Active\114292022\V-3
                                         Case 2:18-bk-20151-ER           Doc 4165 Filed 02/26/20 Entered 02/26/20 15:23:49   Desc
                                                                          Main Document Page 31 of 31


                                           1                                               Exhibit A
                                           2                                     (Assumed Executory Contracts)
                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20
                                          21

                                          22

                                          23

                                          24

                                          25

                                          26
                                          27

                                          28



                                               US_Active\114292022\V-3
